Name: Commission Implementing Regulation (EU) NoÃ 657/2011 of 7Ã July 2011 amending Regulation (EU) NoÃ 297/2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station Text with EEA relevance
 Type: Implementing Regulation
 Subject Matter: electrical and nuclear industries;  trade;  health;  deterioration of the environment;  foodstuff;  Asia and Oceania
 Date Published: nan

 8.7.2011 EN Official Journal of the European Union L 180/39 COMMISSION IMPLEMENTING REGULATION (EU) No 657/2011 of 7 July 2011 amending Regulation (EU) No 297/2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53 (1) (b)(ii) thereof, Whereas: (1) Article 53 of Regulation (EC) No 178/2002 provides for the possibility to adopt appropriate Union emergency measures for food and feed imported from a third country in order to protect public health, animal health or the environment, where the risk cannot be contained satisfactorily by means of measures taken by the Member States individually. (2) Following the accident at the Fukushima nuclear power station on 11 March 2011, the Commission was informed that radionuclide levels in certain food products originating in Japan such as milk and spinach exceeded the action levels in food applicable in Japan. Such contamination may constitute a threat to public and animal health in the Union and therefore Commission Implementing Regulation (EU) No 297/2011 imposing special conditions governing the import of feed and food originating in or consigned from Japan following the accident at the Fukushima nuclear power station (2) was adopted. (3) On 14 June 2011, the Commission was informed of the finding of a high level of radioactive caesium in green tea leaves, originating in the Shizuoka prefecture. That was confirmed on 15 June 2011 by five other findings of high level of radioactive caesium in green tea leaves from Shizuoka prefecture. That prefecture is not among the prefectures of the affected zone, where a testing of all feed and food originating from those prefectures is required before export to the Union. Given these recent findings it is appropriate to add Shizuoka prefecture to the affected zone. (4) A significant number of samples taken by the Japanese authorities from food produced in Niigata and Yamagata prefectures show that the production of feed and food in those prefectures is only to a very limited extent affected by the accident at the Fukushima nuclear power station as none of the samples had non-compliant levels of radioactivity, nearly all samples had non-detectable levels of radioactivity and only in few samples low levels of radioactivity were detected. Therefore, it is appropriate to remove those prefectures from the zone, where a testing of all feed and food originating from those prefectures is required before export to the Union. (5) It is therefore appropriate to amend Regulation (EU) No 297/2011 accordingly, whilst keeping the date of applicability of the Regulation unchanged. (6) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EU) No 297/2011 is amended as follows: (1) In Article 2, paragraphs 3 and 4 are replaced by the following: 3. Each consignment of the products referred to in Article 1, which leaves Japan from the date of entry into force of this Regulation, shall be accompanied by a declaration, attesting that: (a) the product has been harvested and/or processed before 11 March 2011, or (b) the product originates in and is consigned from a prefecture other than Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Nagano, Yamanashi, Saitama, Tokyo, Chiba, Kanagawa and Shizuoka, or (c) the product is consigned from Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Nagano, Yamanashi, Saitama, Tokyo, Chiba, Kanagawa and Shizuoka prefectures, but does not originate in one of those prefectures and has not been exposed to radioactivity during transiting, or (d) where a product originates in Fukushima, Gunma, Ibaraki, Tochigi, Miyagi, Nagano, Yamanashi, Saitama, Tokyo, Chiba, Kanagawa and Shizoka prefectures, the product does not contain levels of radionuclides iodine-131, caesium-134 and caesium-137 above the maximum levels provided for in Annex II to this Regulation. That provision applies also to products caught or harvested in the coastal waters of those prefectures, irrespective of where such products are landed. 4. The declaration, referred to in paragraph 3 and as set out in Annex I, shall be signed by an authorised representative of the competent authority of Japan. For the products referred to in point (d) of paragraph 3, the declaration shall be accompanied by an analytical report. (2) Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 Entry into force This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 July 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 31, 1.2.2002, p. 1. (2) OJ L 80, 26.3.2011, p. 5. ANNEX ANNEX I